Case 1:20-cr-00427-ALC Document 32 Filed 08/05/21 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#: -
UNITED STATES DISTRICT COURT DATE FILED: b= 2-21
SOUTHERN DISTRICT OF NEW YORK
x
UNITED STATES OF AMERICA, 20 Cr.427 (ALC)
ORDER
-against-
Kasim Crawford,
Defendants.,
x

 

ANDREW L. CARTER, JR., District Judge:

The August 31, 2021 status conference is converted to a change of plea hearing and
adjourned to September 7, 2021 at 3:30 p.m.

Accordingly, it is ORDERED: the time from August 31, 2021 through September 7, 2021

is excluded in the interests of justice from all calculations under the Speedy Trial Act, pursuant to
18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated: New York, New York
August 5, 2021 y Cog

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE.

 

 
